Per. Curiam.
This is an action for the reformation of a deed, for the eviction of the defendants from certain lots, for the restitution of said lots to the plaintiffs, and for the quieting of title of said lots in plaintiffs. The cause was tried by the court, and facts were found and conclusions of law made in favor of defendants, and judgment' was rendered against the plaintiffs for costs.
Motion is made to strike the statement of facts and to affirm the judgment, for the reason that no exceptions were taken to any of the findings of fact or conclusions of law made by the trial court. It is not contended that all the findings of the court were erroneous; some of them were admitted by the pleadings, and some were stipulated to be correct. The record shows that no exceptions were taken, and it is the settled law of this state that, where no exceptions are taken to findings of fact, said findings are not subject to review by the appellate court, but they will be considered admitted facts. There was some contention made by the appellants in oral argument, that some of the conclusions of law were not justified by the facts found. But an investigation of the record convinces us that the conclusions of law and the judgment entered were amply justified by the facts found.
The motion will be sustained and the judgment affirmed.